Appellant was indicted and convicted in the district court of Palo Pinto County for the offense of burglary and his punishment assessed at two years confinement in the penitentiary.
The record is before us without any bills of exception or brief upon the part of the Appellant.
After a careful examination of the record as presented to us, we fail to find any error disclosed therefrom and are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.